DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12, 14-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. US 10,517,104. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions  deal with “receiving, at a first cell, a message indicating that a second cell has a priority transmission scheduled using a first transmission time interval (TTI), the first TTI shorter in duration than a TTI of the first cell; determining that a communication with a user equipment (UE) causes interference with the priority transmission that is below an interference threshold based at least in part on receiving the message and scheduling communication during a time that  



Current application 16/685,971
1. A method of wireless communication comprising:
 receiving, at a first cell, a message indicating that a second cell has a priority transmission scheduled using a first transmission time interval (TTI), the first TTI shorter in duration than a TTI of the first cell (See claim 1, first limitation; 
determining that a first communication with a user equipment (UE) causes interference with the priority transmission that is below an interference threshold based at least in part on receiving the message (see claim 6, first limitation; and 
scheduling a second communication during a time that overlaps with the priority transmission using the first TTI based at least in part on the determining (see claim 6, second limitation). 
2. The method of claim 1, wherein: the first communication comprises a downlink (DL) 
3. The method of claim 1, further comprising: limiting, based at least in part on the message, a communication parameter associated with the first communication or the second communication during the scheduled priority transmission (see claim 1, third limitation). 
4. The method of claim 1, further comprising: determining that the interference caused by the first communication with the UE is below the interference threshold is based on at least one of a location of the UE within a coverage area of the first cell, an interference level of the first communication with the UE being below a threshold value, converting a downlink (DL) communication with the UE to an uplink (UL) communication with the UE, or combinations thereof (see claim 7). 
5. The method of claim 1, wherein the second communication between the first cell and the UE comprises a downlink (DL) communication (see claim 2). 
6. The method of claim 5, further comprising: identifying a power fallback parameter associated with the second communication; and communicating, to the UE, the second communication during the time using the power fallback 
7. The method of claim 1, wherein the priority transmission comprises multiple priority transmissions using the first TTI during a single instance of the TTI of the first cell (see claim 4). 
8. The method of claim 1, wherein the first cell is a one-hop adjacent cell of the second cell (see claim 11). 
9. The method of claim 1, wherein the message comprises at least one of a priority transmission indicator field, an identification (ID) parameter of a priority UE associated with the priority transmission, a location parameter of the priority UE associated with the priority transmission, a timing parameter associated with the first TTI, or combinations thereof (see claim 12). 
10. The method of claim 1, wherein the message is received from the second cell via an X2 backhaul communications link (see claim 13). 
11. The method of claim 1, wherein the first communication and the second communication between the first cell and the UE comprise uplink (UL) communications (see claim 9). 
12. An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the 
13. The apparatus of claim 12, wherein: the first communication comprises a downlink (DL) communication; and the second communication comprises an uplink (UL) communication. 
14. The apparatus of claim 12, further comprising: limiting, based at least in part on the message, a communication parameter associated with the first communication or the second communication during the scheduled priority transmission. 
15. The apparatus of claim 12, further comprising: determining that the interference caused by the first communication with the UE is below the interference threshold is based on at least 
16. The apparatus of claim 12, wherein the second communication between the first cell and the UE comprises a downlink (DL) communication. 
17. The apparatus of claim 16, further comprising: identifying a power fallback parameter associated with the second communication; and communicating, to the UE, the second communication during the time using the power fallback parameter. 
18. The apparatus of claim 12, wherein the priority transmission comprises multiple priority transmissions using the first TTI during a single instance of the TTI of the first cell. 
19. The apparatus of claim 12, wherein the first cell is a one-hop adjacent cell of the second cell. 
20. The apparatus of claim 12, wherein the message comprises at least one of a priority transmission indicator field, an identification (ID) parameter of a priority UE associated with the priority transmission, a 
21. The apparatus of claim 12, wherein the message is received from the second cell via an X2 backhaul communications link. 
22. The apparatus of claim 12, wherein the first communication and the second communication between the first cell and the UE comprise uplink (UL) communications. 
23. An apparatus for wireless communication comprising: means for receiving, at a first cell, a message indicating that a second cell has a priority transmission scheduled using a first transmission time interval (TTI), the first TTI shorter in duration than a TTI of the first cell; means for determining that a first communication with a user equipment (UE) causes interference with the priority transmission that is below an interference threshold based at least in part on receiving the message; and means for scheduling a second communication during a time that overlaps with the priority transmission using the first TTI based at least in part on the determining. 
24. The apparatus of claim 23, wherein the communications between the first cell and the 
25. The apparatus of claim 23, further comprising: means for limiting, based at least in part on the message, a communication parameter associated with the communications between the first cell and the UE during the scheduled priority transmission. 
26. The apparatus of claim 23, further comprising: means for determining that the interference caused by communications with the UE is below the interference threshold is based on at least one of a location of the UE within a coverage area of the first cell, an interference level of the communications with the UE being below a threshold value, converting a DL communication with the UE to an uplink (UL) communication with the UE, or combinations thereof. 
27. The apparatus of claim 23, wherein the priority transmission comprises multiple priority transmissions using the first TTI during a single instance of the TTI of the first cell. 
28. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable to: receive, at a first cell, a message indicating that a second cell has a priority transmission scheduled using a first transmission time interval (TTI), the first TTI 
29. The computer-readable medium of claim 28, wherein the instructions are further executable to: communicate between the first cell and the UE are downlink (DL) communications. 
30. The computer-readable medium of claim 28, wherein the instructions are further executable to: limit, based at least in part on the message, a communication parameter associated with the communications between the first cell and the UE during the scheduled priority transmission. 



1. A method of wireless communication comprising:
 receiving, at a first cell, a message indicating that a second cell has a priority transmission scheduled using a first transmission time interval (TTI), the first TTI shorter in duration than a common TTI used by the first cell and the second cell; identifying a power fallback parameter associated with communications between the first cell and a user equipment (UE) during the scheduled priority transmission; limiting, based at least in part on the message and identifying the power fallback parameter, a communication parameter associated with the communications between the first cell and the UE during the scheduled priority transmission to the power fallback parameter during a gap time that is selected to align with the scheduled priority transmission; and communicating with the UE using the power fallback parameter and during the gap time. 

    3. The method of claim 1, wherein the gap time comprises a duration that is the same as the first TTI. 
    4. The method of claim 1, wherein the priority transmission comprises multiple priority transmissions using the first TTI during a single instance of the TTI of the first cell, and wherein the communications with the UE are muted during each of the multiple priority transmissions. 
    5. The method of claim 2, further comprising: determining that the DL communications with the UE using the power fallback parameter will not interfere with the priority transmission. 
    6. The method of claim 2, further comprising: determining that the communications with the UE cause interference with the priority transmission that is below an interference threshold; and scheduling the UE for the communications during a time selected to overlap with the priority transmission using the first TTI based at least in part on determining that the interference caused by the communications with the UE is below the interference threshold. 

    8. The method of claim 2, wherein limiting the communication parameter comprises: determining that the communications with the UE will interfere with the priority transmission; and refraining from scheduling the UE for the communications during the priority transmission. 
    9. The method of claim 1, wherein the communications between the first cell and the UE are UL communications. 
    10. The method of claim 9, wherein limiting the communication parameter comprises: determining that the communications with the UE and with at least one other UE will not interfere with the priority transmission; and scheduling the UE and the at least one other UE for the communications using the TTI and according to a time division multiplexing (TDM) scheme. 

    12. The method of claim 1, wherein the message comprises at least one of a priority transmission indicator field, an identification (ID) parameter of a priority UE associated with the priority transmission, a location parameter of the priority UE associated with the priority transmission, or a timing parameter associated with the first TTI. 
    13. The method of claim 1, wherein the message is received from the second cell via an X2 backhaul communications link. 
    14. The method of claim 1, wherein the first TTI is a flexible TTI. 
    15. The method of claim 1, wherein the first TTI is dynamically selected. 
    16. An apparatus for wireless communication comprising: means for receiving, at a first cell, a message indicating that a second cell has a priority transmission scheduled using a first transmission time interval (TTI), the first TTI shorter in duration than a common TTI used by the first cell and the second cell; means for identifying a power fallback parameter associated with communications between the first cell and a user equipment (UE) during the 
    17. The apparatus of claim 16, wherein the communications between the first cell and the UE are downlink (DL) communications. 
    18. The apparatus of claim 16, wherein the gap time comprises a duration that is the same as the first TTI. 
    19. The apparatus of claim 16, wherein the priority transmission comprises multiple priority transmissions using the first TTI during a single instance of the TTI of the first cell, and wherein the communications with the UE are muted during each of the multiple priority transmissions. 
    20. The apparatus of claim 17, wherein the means for limiting the communication parameter comprises: means for identifying, based at least in part on the communications with 
    21. The apparatus of claim 17, further comprising: means for determining that the communications with the UE cause interference with the priority transmission that is below an interference threshold; and means for scheduling the UE for the communications during a time selected to overlap with the priority transmission using the first TTI based at least in part on determining that the interference caused by the communications with the UE is below the interference threshold. 
    22. The apparatus of claim 21, further comprising: means for determining that the interference caused by the communications with the UE is below the interference threshold is based on at least one of a location of the UE within a coverage area of the first cell, an interference level of the communications with the UE being below a threshold value, or converting a DL communication 
    23. The apparatus of claim 17, wherein the means for limiting the communication parameter comprises: means for determining that the communications with the UE will interfere with the priority transmission; and means for refraining from scheduling the UE for the communications during the priority transmission. 
    24. The apparatus of claim 16, wherein the communications between the first cell and the UE are UL communications. 
    25. The apparatus of claim 24, wherein the means for limiting the communication parameter comprises: means for determining that the communications with the UE and with at least one other UE will not interfere with the priority transmission; and means for scheduling the UE and the at least one other UE for the communications using the TTI and according to a time division multiplexing (TDM) scheme. 
    26. An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive, at a first cell, a message indicating that a second cell has a priority transmission scheduled 
    27. The apparatus of claim 26, wherein the communications between the first cell and the UE are downlink (DL) communications. 
    28. The apparatus of claim 26, wherein the gap time comprises a duration that is the same as the first TTI. 
    29. The apparatus of claim 26, wherein the priority transmission comprises multiple priority transmissions using the first TTI during a single instance of the TTI of the first cell, and wherein the communications with the UE are 
    30. The apparatus of claim 27, wherein limiting the communication parameter further comprises instructions operable to cause the processor to: identify, based at least in part on the communications with the UE being a DL communication, the power fallback parameter associated with the DL communications; determine that the DL communications with the UE using the power fallback parameter will not interfere with the priority transmission; and communicate with the UE using the power fallback parameter and during a time selected to overlap with the priority transmission. 
    31. The apparatus of claim 27, wherein the instructions are operable to cause the processor to: determine that the communications with the UE cause interference with the priority transmission that is below an interference threshold; and schedule the UE for the communications during a time selected to overlap with the priority transmission using the first TTI based at least in part on determining that the interference caused by the communications with the UE is below the interference threshold. 
    32. The apparatus of claim 31, wherein the instructions are operable to cause the processor to: determine that the 
    33. The apparatus of claim 27, wherein limiting the communication parameter further comprises instructions operable to cause the processor to: determine that the communications with the UE will interfere with the priority transmission; and refrain from scheduling the UE for the communications during the priority transmission. 
    34. The apparatus of claim 26, wherein the communications between the first cell and the UE are UL communications. 
    35. The apparatus of claim 34, wherein limiting the communication parameter further comprises instructions operable to cause the processor to: determine that the communications with the UE and with at least one other UE will not interfere with the priority transmission; and schedule the UE and the at least one other UE for the communications using the TTI and according to a time division multiplexing (TDM) scheme. 

    37. The apparatus of claim 26, wherein the message comprises at least one of a priority transmission indicator field, an identification (ID) parameter of a priority UE associated with the priority transmission, a location parameter of the priority UE associated with the priority transmission, or a timing parameter associated with the first TTI. 
    38. The apparatus of claim 26, wherein the message is received from the second cell via an X2 backhaul communications link. 
    39. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable to: receive, at a first cell, a message indicating that a second cell has a priority transmission scheduled using a first transmission time interval (TTI), the first TTI shorter in duration than a common TTI used by the first cell and the second cell; identify a power fallback parameter associated with communications between the first cell and a user equipment (UE) during the scheduled priority transmission; limit, based at least in part on the message and identifying the power fallback parameter, a communication . 






Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
From US 10,517,104
  The interference determining component 815 may determine that the interference caused by communications with the UE is below the interference threshold is based on at least one of a location of the UE within a coverage area of the first cell, an interference level of the communications with the UE being below a threshold value, converting a DL communication with the UE to an UL communication with the UE, or combinations thereof. 
(64)    In some cases, limiting the communication parameter comprises: determining that communications with the UE cause interference with the priority transmission that is below an interference threshold. In some cases, limiting the communication parameter comprises: determining that communications with the UE will interfere with the priority transmission. In some cases, limiting the communication parameter comprises: determining that communications with the UE and with at least one other UE will not interfere with the priority transmission. 
scheduling component 820 may schedule the UE for communications during a time selected to overlap with the priority transmissions using the first TTI based on the determining, refrain from scheduling the UE for communications during the priority transmission, and schedule the UE and the at least one other UE for communications using the TTI and according to a TDM scheme. 
(66)    The communication muting component 825 may, determine a gap time that comprises a duration that is the same as the first TTI. The communication manager 830 may communicate with the UE using the power fallback parameter and during a time selected to overlap with the priority transmissions, and limit, based on the message, a communication parameter associated with communications between the first cell and a UE during the scheduled priority transmission. 
Since original disclosure does not separate communications into a first communication and a second communication, claims 1-30 are rejected as new matter.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 recites the limitation "the communications" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unsure applicant is referring to second communication and first communication.  Note: Only Second communication is scheduling for communication. 

Claim 25 recites the limitation "the communications" in line 3.  There is insufficient antecedent basis for this limitation in the claim.





Claim 26 recites the limitation "the communications" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation "downlink communications" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the communications" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler et al. (US 2015/0327289) in view of Au et al. (US 2015/0188650), which is cited in the IDS filed on 11/15/19.

With regard to claims 1, 12, 23, and 28, Hessler teaches: A method (see figure 3)/ An apparatus (see figure 2)/ non-transitory (paragraph 100)  for wireless communication, comprising: 
a processor (paragraph 98);  
memory in electronic communication with the processor (paragraph 99);
 instructions stored in the memory and operable, when executed by the processor (paragraphs 98-100), to cause the apparatus to: 
receive, at a first cell, a message indicating that a second cell has a priority transmission scheduled using a first transmission time interval (TTI) (step 305 in figure 3: paragraph 86. Also see paragraphs 39-40, 73: the examiner views protected cells as cell with priority transmission.  ),
determine that a first communication with a user equipment (UE) causes interference with the priority transmission (see step 310 in figure 3 for determining interference, paragraph 87)  that is below an interference threshold based at least in part on receiving the message (paragraphs 46 and 56:  
threshold T can be used, so that if a UE's degradation to a cell which should be protected in TTI x exceeds the threshold T, then that UE is not scheduled for UL transmission in TTI x. The threshold T can be set locally, e.g. by the eNodeB 110, or "globally", i.e. for more than one cell, in which case the threshold T is suitably set by the network, e.g. by the ECSI 105. ); and
schedule a second communication during a time that overlaps with the priority transmission using the first TTI based at least in part on the determination  (see step 325: paragraph 88.  Also see paragraphs 38, 43 and 46) .  

    PNG
    media_image1.png
    859
    687
    media_image1.png
    Greyscale




Although Hessler discloses scheduling device receives information for specified future TTI from neighbor cell (paragraphs 42, 46) and it can operate own different types 
However Au teaches adaptive TTI in wireless systems (see title and abstract).  In Au, the system uses different TTI lengths in new wireless devices and legacy devices (paragraphs 36-37).  In figure 3, the network can schedule for legacy terminals through the legacy TTI and for 5G terminals through a short TTI (paragraph 43-45).  Thus, Au discloses the first TTI can have shorter duration than TTI in different cell.  

[0043] FIG. 3 illustrates an embodiment of a flexible intra-carrier coexistence mechanism for adaptive TTI. In this case, the network dynamically (over time) allocates the legacy TTI according to network and traffic needs. The legacy TTI duration can be included in a set of TTI lengths defined in the adaptive TTI system. For example, the adaptive TTI lengths are 0.5 ms, 1 ms, and 5 ms, where 1 ms TTI is the same as the legacy system. The legacy UEs can also monitor the PDCCH/ePDCCH over the advertised system bandwidth, B.sub.L, at every legacy TTI interval.


Since Au states adaptive TTI method can be implements in base station or lower power node (femto or pico cells) (paragraph 37) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have shorter duration in second cell  than common (legacy or long) TTI in 


    PNG
    media_image2.png
    460
    669
    media_image2.png
    Greyscale



With regard to claims 2, and 13, Hessler teaches: wherein:  the first communication comprises a downlink (DL) communication (paragraphs 34-35,and 65); and the second communication comprises an uplink (UL) communication (paragraphs 35-36).  


With regard to claims 4, 15, and 26, Hessler teaches: further comprising:  determining that the interference caused by the first communication with the UE is below the interference threshold is based on at least one of a location of the UE within a coverage area of the first cell, an interference level of the first communication with the UE being below a threshold value, converting a downlink (DL) communication with the UE to an uplink (UL) communication with the UE, or combinations thereof (paragraphs 54-55) .  
With regard to claims 5, 16, 24, and 29, teaches: wherein the second communication between the first cell and the UE comprises a downlink (DL) communication (paragraphs 04-05, and 34).  
With regard to claims 6 and 17, teaches: further comprising:  identifying a power fallback parameter associated with the second communication; and communicating, to the UE, the second communication during the time using the power fallback parameter (paragraphs 15, 56-57).  
With regard to claims 7, 18, and 27, teaches: wherein the priority transmission comprises multiple priority transmissions using the first TTI during a single instance of the TTI of the first cell (paragraphs 49- 53, 72-73)
With regard to claims 8 and 19, teaches: wherein the first cell is a one-hop adjacent cell of the second cell (paragraphs 33, 48, and  85:    [0085] Regarding this can be done either directly between the eNodeBs of the cells, or via the ECSI of the cells) .  
With regard to claims 9 and 20, teaches: wherein the message comprises at least one of a priority transmission indicator field, an identification (ID) parameter of a priority UE associated with the priority transmission, a location parameter of the priority UE associated with the priority transmission, a timing parameter associated with the first TTI, or  combinations thereof (paragraphs 49- 53, 72, 73
   [0049] In one embodiment with a threshold, each service type and UE category is assigned a weight. This weight can, for example, depend on the bandwidth requirements, the interference sensitivity, delay sensitivity, of the service.  ).  
With regard to claims 10 and 21, teaches: wherein the message is received from the second cell via an X2 backhaul communications link (paragraphs 52, 72, 85: ).  
With regard to claims 11 and 22, teaches: wherein the first communication and the second communication between the first cell and the UE comprise uplink (UL) communications (paragraphs 34-36).  

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nagata et al. (US 2016/0007347: see figure 8 and figure 10B)
He et al. (US 2015/0124661: see figure 3 and figure 4)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

3/27/2021




/MARCUS SMITH/Primary Examiner, Art Unit 2419